                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

BREON LEWIS,                               )
          PLAINTIFF,                       )
                                           )       NO. 1:16-CV-1212
v.                                         )
                                           )       HONORABLE PAUL L. MALONEY
BERNDT & ASSOCIATES, P.C.,                 )
           DEFENDANT.                      )
                                           )

                                        JUDGMENT

          Pursuant to the Court’s oral opinion made on the record at the close of the bench

trial in this matter, and pursuant to Federal Rule of Civil Procedure 58, JUDGMENT hereby

enters.

          IT IS SO ORDERED.

Date:      March 20, 2019                                /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                               1
